Citation Nr: 0530930	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  99-11 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1969 to 
October 1972.  The veteran died on February [redacted], 1997.  The 
cause of death was massive gastrointestinal bleeding due to 
hepatic cirrhosis and Hepatitis B and C.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
the cause of the veteran's death.  A Notice of Disagreement 
was received in August 1998.  A Statement of the Case was 
issued in April 1999.  A timely appeal was received in June 
1999.  Supplemental Statements of the Case were issued in 
September 2002 and May 2004.  

The Board notes that, in the September 2002 and May 2004 
Supplemental Statements of the Case, the RO addressed for the 
first time the issue of Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).  A Supplemental 
Statement of the Case is an inappropriate form in which to 
initially adjudicate a claim.  See 38 C.F.R. § 19.31 (2005).  
This issue is referred to the RO for consideration of whether 
a § 1318 DIC claim has been properly raised.  If one has, the 
RO should adjudicate the claim and issue an appropriate 
rating decision to the appellant with notification of her 
appeals rights.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The veteran died on February [redacted], 1997 of massive 
gastrointestinal bleeding.  The death certificate lists the 
cause of death as due to hepatic cirrhosis and Hepatitis B 
and C.  The appellant is seeking service connection for the 
cause of the veteran's death.  The pathological diagnoses 
listed on the autopsy report show the primary diagnoses to be 
liver cirrhosis secondary to hepatitis C and B, including 
esophageal varices, congestive splenomegaly and 
hepatocellular carcinoma.  The Board, therefore, considers 
the primary question on appeal to be whether the veteran 
contracted hepatitis C and B in service.

In a statement first filed in December 1983 and refiled in 
November 1996, the veteran stated that he was treated in 
service for hepatitis between April 1971 and August 1971, and 
that during this period he was treated as an inpatient for 
two weeks.  A review of the service medical records indicates 
that the veteran was seen in sick call on August 24, 1971 for 
complaints of right upper quadrant pain and nausea.  This 
treatment note indicates a history of hepatitis and shows 
that he was to go for a medical consult and have liver 
function testing.  The only other reference to hepatitis seen 
in the service medical records is on the veteran's separation 
Report of Medical History dated in August 1972.  The service 
medical records in the claims file do not include any 
inpatient treatment records. 

The Board finds that a search should be made for any records 
of inpatient treatment of the veteran during the period of 
April 1971 through August 1971.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant that 
she should submit to VA copies of any evidence 
relevant to this claim that she has in her 
possession and has not already submitted.  See 
38 C.F.R. § 3.159(b) (2005).

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request the veteran's 
inpatient treatment records during the period 
of March 1971 through August 1971.  The 
veteran's personnel records show that from 
March 19, 1971 to July 22, 1971, he was a 
prisoner at the "USA CORR HOLD DET USARVIS 
USARPAC" (veteran stated he was confined at 
the DaNang and Long Binh military jails).  
From July 23, 1971 to August 8, 1971, the 
veteran was a student at the "23d Repl Bn 
USARPAC"; and from August 8, 1971 to October 
21, 1971, he was a rifleman with "Co D 1st Bn 
46th Inf USARPAC."  The Board notes that the 
exact medical facility at which the veteran 
was an in-patient is unknown, but it is 
considered that the custodian of the sought 
after records could potentially identify that 
facility, and thereby conduct a meaningful 
search, by knowing the units to which the 
veteran was assigned during the relevant 
period.  Regardless, outpatient treatment 
records that are currently associated with the 
file and dated in May, June and July 1971, 
reflect that the veteran's treatment during 
his confinement was at the 332nd General 
Dispensary and the 24th Evacuation Hospital, 
and therefore records of any inpatient care of 
the veteran at these medical facilities 
between March 1971 and July 1971 should be 
obtained.  All requests and records received 
should be associated with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case (SSOC) should be issued 
to the appellant.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

